Case 1:16-cr-20549-RNS Document 1342 Entered on FLSD Docket 06/11/2019 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 16-20549-CR-SCOLA

   UNITED STATES OF AMERICA

   vs.

   PHILIP ESFORMES
                                     /

                UNOPPOSED MOTION FOR AN EXTENSION OF TIME
               TO FILE REPLY TO GOVERNMENT’S CONSOLIDATED
             RESPONSE TO DEFENDANT’S POST-TRIAL MOTIONS AND
             OBJECTIONS TO PRESENTENCE INVESTIGATION REPORT


         Defendant’s Reply to the government’s Consolidated Response to post-trial

   motions [DE 1340] is currently due on June 17, 2019. Defendant’s objections to the

   Presentence Investigation Report [DE 1335] are currently due on June 28, 2019.

         Given the press of other matters and the complexity of the issues, counsel for

   defendant Philip Esformes need additional time to complete the pleadings. Accordingly,

   Esformes moves this court to extend the deadline to file his Reply to the

   government’s Consolidated Response to his post-trial motions until June 24, 2019,

   and moves for an extension to file his objections to the Presentence Investigation

   Report until July 1, 2019. Both of these requested deadlines are well ahead of the

   court’s scheduled status conference on July 17, 2019.

         Government counsel advised that they do not oppose this extension of time.
Case 1:16-cr-20549-RNS Document 1342 Entered on FLSD Docket 06/11/2019 Page 2 of 2




         I certify that this document was served on counsel of record via CM/ECF.

                                  Respectfully submitted,

                                  BLACK, SREBNICK, KORNSPAN & STUMPF, P.A.
                                  201 South Biscayne Boulevard, Suite 1300
                                  Miami, FL 33131
                                  Tel: (305) 371-6421
                                  HSrebnick@RoyBlack.com

                           By:    /s/Howard Srebnick
                                  HOWARD SREBNICK
                                  Fla. Bar No. 919063
